11/28/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                October 9, 2018 Session

                ROY FRANKS, ET AL. v. TIFFANY SYKES, ET AL.

                  Appeal from the Circuit Court for Madison County
                       No. C-16-171        Kyle Atkins, Judge
                      ___________________________________

                           No. W2018-00654-COA-R3-CV
                       ___________________________________


This appeal concerns two separate plaintiffs’ claims under the Tennessee Consumer
Protection Act (“TCPA”), alleging that the filing of undiscounted hospital liens violated
the TCPA by “[r]epresenting that a consumer transaction confers or involves rights,
remedies or obligations that it does not have or involve or which are prohibited by law.”
The trial court dismissed one plaintiff’s claim based on the pleadings due to the plaintiff’s
failure to bring a claim under the Hospital Lien Act and dismissed another plaintiff’s
claim for improper venue. We affirm in part as modified, reverse in part, and remand for
further proceedings.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed as
                    Modified, Reversed in Part, and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Charles L. Holliday, Jackson, Tennessee, for the appellants, Roy Franks, and Cindy
Edwards.

Michael Mansfield, Jackson, Tennessee, for the appellees, Professional Account Services,
Inc., Jackson Tennessee Hospital Company, L.L.C., Dyersburg Hospital Corporation, and
Martin Hospital Corp. d/b/a Tennova Healthcare.


                                        OPINION

                          I. FACTS AND PROCEDURAL HISTORY

       Both appellants, Roy Franks and Cindy Edwards, received notice of the filing of
undiscounted hospital liens after suffering injuries arising from separate motor vehicle
accidents. Mr. Franks, a resident of Dyer County, was in a car accident in Madison
County and was treated at Dyersburg Hospital Corporation (“Tennova Dyersburg”) in
Dyersburg, Tennessee. Ms. Edwards, a resident of Obion County, was in a separate car
accident in Obion County and was treated at Martin Hospital Corporation (“Tennova
Martin”) in Weakley County. Professional Account Services, Inc. (“PASI”) filed notices
of hospital liens on behalf of both hospitals that reflected the undiscounted amounts for
Mr. Franks’ treatment and Ms. Edwards’ treatment.

       On July 5, 2016, Mr. Franks filed a complaint against defendant, Tiffany Sykes,
for personal injuries in Madison County Circuit Court.1 The personal injury action
against Ms. Sykes stemmed from the motor vehicle accident that resulted in Mr. Franks
seeking treatment at Tennova Dyersburg for his injuries. On October, 21, 2016, Mr.
Franks filed an amended complaint, adding Tony Cooke2 and Cindy Edwards as plaintiffs
and adding PASI, Jackson, Tennessee Hospital Company, LLC, Tennova Dyersburg, and
Tennova Martin as additional defendants. The amended complaint alleged, among other
things, violations of the Tennessee Consumer Protection Act (“TCPA”) relating to the
defendants filing undiscounted hospital liens for the healthcare services provided to Mr.
Franks and Ms. Edwards.3 First, the plaintiffs asserted that the “goods and services”
received from the hospitals constituted “consumer transactions” under the TCPA.4
Moreover, the plaintiffs asserted that the hospital liens violated the TCPA by
“[r]epresenting that a consumer transaction confers or involves rights, remedies or
obligations that it does not have or involve or which are prohibited by law.” See Tenn.
Code Ann. § 47-18-104(b)(12). In alleging a violation of the TCPA, the plaintiffs relied
on the holding in West v. Shelby County Healthcare Corporation, which held, according
to the plaintiffs’ complaint, that undiscounted charges in hospital liens are unreasonable
charges for purposes of the HLA. West v. Shelby Cty. Healthcare Corp., 459 S.W.3d 33,
44-45 (Tenn. 2014).

      The newly added defendants filed motions to dismiss on December 8, 2016.
Regarding Mr. Franks’ claims, Tennova Dyersburg and PASI contended that the claims
should be dismissed for failure to state a claim under Rule 12.02(6) of the Tennessee
Rules of Civil Procedure. Relating to Ms. Edwards’ claims, Tennova Martin and PASI

        1
           The claim against Ms. Sykes was later settled and is not the subject of this appeal.
        2
           The trial court dismissed Mr. Cooke’s claims as moot, and he is not a party to this appeal.
         3
           The hospital liens are filed pursuant to the Hospital Lien Act (“HLA”). See Tenn. Code Ann. §
29-22-102(a) (“In order to perfect such lien, the agent or operator of the hospital . . . shall file in the office
of the clerk of the circuit court of the county in which the hospital is located, and in the county wherein
the patient resides, if a resident of this state, a verified statement in writing . . . .)
         4
           A consumer transaction is defined by the TCPA as “the advertising, offering for sale, lease or
rental, or distribution of any goods, services, or property, tangible or intangible, real, personal, or mixed,
and other articles, commodities, or things of value wherever situated.” Tenn. Code Ann. § 47-18-
103(19).
                                                      -2-
argued that the claims should be dismissed either for improper venue pursuant to Rule
12.02(3) or for failure to state a claim under Rule 12.02(6). Tennova Martin and PASI
argued that the “gravamen” of Ms. Edwards’ complaint was to quash a hospital lien.
Therefore, they argued that a specific provision of the HLA controlled the venue of the
proceeding.5 According to PASI and Tennova Martin, venue was improper in Madison
County; instead, the proper venue for the action was in Weakley County. Moreover,
Tennova Martin and PASI contended that where there is a specific venue provision and a
general venue provision in conflict, the specific provision prevails. According to PASI
and Tennova Martin, because the HLA provision specifically relates to contesting the
reasonableness of hospital liens, it should apply, not the venue provision of the TCPA.
The trial court, on June 1, 2017, dismissed all claims brought by Ms. Edwards for
improper venue but denied the motion to dismiss for failure to state a claim regarding Mr.
Franks.

        After the court entered the order dismissing Ms. Edwards’ claims for improper
venue, the remaining defendants, PASI and Tennova Dyersburg, each filed an answer.
Subsequently, on September 7, 2017, the remaining defendants filed a joint Rule 12.03
motion for judgment on the pleadings. The court granted the motion and dismissed the
case with prejudice on January 4, 2018. The court stated in its order that the remedy for
“[a] person who wants to contest the amount/reasonableness” of a hospital lien is to “file
a motion to quash or reduce in the Circuit Court of the county where the lien was
perfected” under the HLA. See Tenn. Code Ann. § 29-22-102(d) (“Any person desiring
to contest such a lien or the reasonableness of the charges thereof may do so by filing a
motion to quash or reduce the same in the circuit court of the county in which the lien
was perfected, making all other parties in interest respondents thereto.”). Because the
HLA provided a remedy to contest the reasonableness of Mr. Franks’ hospital lien, the
trial court found that Mr. Franks failed to state a claim under the TCPA. On January 25,
2018, the plaintiffs filed a motion to alter or amend the judgment, which the court denied.
Plaintiffs filed a timely appeal.

                                        II. ISSUES PRESENTED

        Mr. Franks and Ms. Edwards present the following issues on appeal:

            1. Whether the trial court erred in finding that Mr. Franks did not state a claim
               under the Tennessee Consumer Protection Act; and

            2. Whether the trial court erred in dismissing Ms. Edwards’ claim for improper
               venue.


        5
           Under Section 29-22-102(d) of the Tennessee Code, the Hospital Lien Act provides for filing
“in the circuit court of the county in which the lien was perfected . . . .” Tenn. Code Ann. § 29-22-102(d).
                                                   -3-
                              III. STANDARD OF REVIEW

       Mr. Franks’ claim was disposed of by a motion for judgment on the pleadings.
When reviewing a trial court’s ruling on a motion for judgment on the pleadings, we
apply the same standard we do when reviewing a motion to dismiss for failure to state a
claim. Bonner v. Cagle, No. W2015-01609-COA-R3-CV, 2016 WL 97648, at *3 (Tenn.
Ct. App. Jan. 7, 2016) (citing Young v. Barrow, 130 S.W.3d 59, 63 (Tenn. Ct. App.
2003)). Consequently, we review the trial court’s decision de novo with no presumption
of correctness. Id. (citing Stein v. Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn.
1997)). “In reviewing a trial court's ruling on a motion for judgment on the pleadings, we
must accept as true ‘all well-pleaded facts and all reasonable inferences drawn therefrom’
alleged by the party opposing the motion.” Cherokee Country Club, Inc. v. City of
Knoxville, 152 S.W.3d 466, 470 (Tenn. 2004) (quoting McClenahan v. Cooley, 806
S.W.2d 767, 769 (Tenn. 1991)).

       Ms. Edwards’ claim was disposed of by a motion to dismiss for improper venue.
Proper venue is a question of law. J. Alexander’s Holdings, LLC v. Republic Servs, Inc.,
No. M2016-01526-COA-R3-CV, 2017 WL 1969763, at *2 (Tenn. Ct. App. May 12,
2017). Therefore, we review the trial court’s ruling de novo with no presumption of
correctness. Id.
                                        IV. DISCUSSION

                         A. Whether the HLA is an exclusive remedy

       At the onset, we address whether the HLA provides an exclusive remedy in this
case, thereby barring Mr. Franks from asserting a claim under the TCPA. The trial court
found that Mr. Franks was required to bring a claim under the HLA to contest the
reasonableness of the charges and found that Mr. Franks failed to state a claim under the
TCPA.

       The HLA provides a remedy for parties wishing to contest the amount the hospital
claims to be owed through a hospital lien. The HLA states:

      Any person desiring to contest such a lien or the reasonableness of the
      charges thereof may do so by filing a motion to quash or reduce the same in
      the circuit court of the county in which the lien was perfected, making all
      other parties in interest respondents thereto. Any such motion may be heard
      in term time or vacation and at such time and place as may be fixed by
      order of the court.

Tenn. Code Ann. § 29-22-102(d). Nothing in the HLA specifically forecloses the
possibility of bringing a claim under the TCPA.

                                          -4-
        Mr. Franks did not specifically contest the reasonableness of the hospital lien
amount; instead, he asserted that the hospital lien violated the TCPA by “[r]epresenting
that a consumer transaction confers or involves rights, remedies or obligations that it does
not have or involve or which are prohibited by law.” Tenn. Code Ann. § 47-18-
104(b)(12). The scope of the TCPA extends beyond the boundaries of common law
fraud actions,6 providing a private right of action for any “[u]nfair or deceptive acts or
practices affecting the conduct of any trade or commerce.” Tenn. Code Ann. §47-18-
104(a); Myint v. Allstate Ins. Co., 970 S.W.2d 920, 925 (Tenn. 1998). The provisions of
the TCPA are to be liberally construed. Myint, 970 S.W.2d at 926 (citing Tenn. Code
Ann. § 47-18-102). Moreover, “[t]he powers and remedies provided in [the TCPA are]
cumulative and supplementary to all other powers and remedies otherwise provided by
law.” Tenn. Code Ann. § 47-18-112. In addition, the TCPA lists specific businesses and
transactions that are excluded from coverage under its broad reach. Myint, 970 S.W.2d at
925. If a business or transaction is not specifically listed as an exemption, the TCPA
potentially applies. Johnson, 217 S.W.3d at 421 (“The Act applies to all unfair or
deceptive acts or practices affecting trade or commerce that do not fit within one of the
exceptions in Tenn. Code Ann. § 47-18-111.”) The TCPA provides the following
exemptions:

       (1) Acts or transactions required or specifically authorized under the laws
       administered by, or rules and regulations promulgated by, any regulatory
       bodies or officers acting under the authority of this state or of the United
       States;

       (2) A publisher, broadcaster, or other person principally engaged in the
       preparation or dissemination of information or the reproduction of printed
       or pictorial matter, who has prepared or disseminated such information or
       matter on behalf of others without notification from the division that the
       information or matter violates or is being used as a means to violate this
       part;

       (3) Credit terms of a transaction which may be otherwise subject to this
       part, except insofar as the Tennessee Equal Consumer Credit Act of 1974,
       compiled in part 8 of this chapter may be applicable; [and]

       (4) A retailer who has in good faith engaged in the dissemination of claims
       of a manufacturer or wholesaler without actual knowledge that such claims
       violated this part.

Tenn. Code Ann. §47-18-111.

       6
          Johnson v. John Hancock Funds, 217 S.W.3d 414, 420-21 (Tenn. Ct. App. 2006) (citing Tucker
v. Sierra Builders, 180 S.W.3d 109, 115 (Tenn. Ct. App. 2005)).
                                               -5-
       Neither hospitals nor the filing of hospital liens are listed under the exemptions to
the TCPA. Therefore, the TCPA may apply, “assuming the act or practice in question
falls within the scope of its application[,]” as the TCPA’s broad provisions are
supplementary to other “remedies otherwise provided by law” and nothing in the
language of the HLA prohibits the TCPA’s application. Myint, 970 S.W.2d at 926.
Therefore, we conclude that the HLA does not prohibit Mr. Franks from bringing a claim
under the TCPA.

                                 B. Consumer Transaction

       Next, Mr. Franks argues that the filing of the hospital lien constitutes a consumer
transaction, as defined in the TCPA. The TCPA defines a consumer transaction as “the
advertising, offering for sale, lease or rental, or distribution of any goods, services, or
property, tangible or intangible, real, personal, or mixed, and other articles, commodities,
or things of value wherever situated.” Tenn. Code Ann. § 47-18-103(19). Tennova
Dyersburg and PASI counter that the filing of a hospital lien does not meet the definition
of a consumer transaction because hospital liens constitute a collection activity.

       “The parameters of the [TCPA] . . . do not extend to every action of every
business in the State. The terms ‘trade or commerce’ are specifically defined to limit the
Act’s application.” Pursell v. First Am. Nat. Bank, 937 S.W.2d 838, 841 (Tenn. 1996).
We conclude, even assuming the actions of Tennova Dyersburg and PASI were unfair or
deceptive, their actions did not affect “the advertising, offering for sale, lease or rental, or
distribution of any goods, services, or property, tangible or intangible, real, personal, or
mixed, and other articles, commodities, or things of value wherever situated.” Tenn.
Code Ann. §47-18-103(19).

        Tennessee courts and federal courts both have held that various collection
activities do not fall within the scope of the TCPA. See King v. Bank of N.Y. Mellon, No.
15-2432-STA-dkv, 2015 WL 7575024, at *5 (W.D. Tenn. Oct. 13, 2015) (concluding
that “to the extent the Plaintiffs’ TCPA claim is based upon alleged deceptive conduct in
the debt collection and foreclosure process, it fails as a matter of law”); Peoples v. Bank
of Am., No. 11-2863-STA, 2012 WL 601777, at *9 (W.D. Tenn. Feb. 12, 2012) (holding
that “Plaintiff [] failed to state a claim under the TCPA for the manner in which
Defendants negotiated the loan modification or forbearance agreement”); Wright v.
Linebarger Googan Blair & Sampson, LLP, 782 F. Supp. 2d 593, 609 (W.D. Tenn. 2011)
(characterizing a notice of tax lien as a collection activity and concluding that the plaintiff
failed to state a claim under the TCPA); Hunter v. Washington Mut. Bank, No. 2:08-CV-
069, 2008 WL 4206604, at *6 (E.D. Tenn. Sept. 10, 2008) (finding that the plaintiff
failed to state a claim under section 47-18-104(b)(12) regarding foreclosure and debt
collection activities); Pursell, 937 S.W.2d at 842 (holding that the definitions of trade,
commerce, or consumer transactions did not extend to “repossession of [] collateral
                                              -6-
securing [a] loan.”); Paczko v. SunTrust Mortgages, Inc., No. M2011-02528-COA-R3-
CV, 2012 WL 4450896, at *2 (Tenn. Ct. App. Sept. 25, 2012) (“find[ing] no error with
[the decision of the trial court] because the TCPA does not apply to allegedly deceptive
conduct in foreclosure proceedings”). Much like foreclosure proceedings or the
repossession of collateral, the filing of a lien is a collection activity. See Wright, 782
F. Supp. 2d at 609 (labeling the filing of a notice of tax lien as a collection activity);
Howard v. U.S., 566 S.W.2d 521, 527 (Tenn. 1978) (describing the filing of a tax lien as
a remedy for the collection of federal taxes); Tax Delinquencies; TN Dep’t of Revenue
(Nov. 15, 2018, 3:10 PM), https://www.tn.gov/revenue/tax-resources/compliance-
information/tax-delinquencies.html (outlining that “[t]he Collections Services Division
may . . . file a tax lien to protect the state’s interest” as the third step of the Tennessee
Department of Revenue’s “collection activity procedure”). Further, the Tennessee
Supreme Court in West v. Shelby County Healthcare Corp. referred to hospital liens as
part of a hospital’s “collection practices” and “collection efforts[,]” further indicating that
the hospital liens at issue in this case are a collection activity. See West v. Shelby Cty.
Healthcare Corp., 459 S.W.3d 33, 37, 40 (Tenn. 2014) (stating “[w]e begin with a
general description of the billing and collection practices at issue in this case” and “while
these collection efforts are proceeding, the [hospital] also bills the patient’s insurance
company for the medical services”) (emphasis added).

      “The TCPA does not reach debt collection activity unless the activity stems from
an underlying transaction that constitutes” a consumer transaction. Wright, 782
F. Supp. 2d at 609. Therefore, because a hospital lien constitutes a collection activity, the
underlying transaction must constitute a consumer transaction in order to be covered by
the TCPA.

        Mr. Franks contends that this case is analogous to Searle v. Harrah’s
Entertainment, Inc., a case in which the court held that the underlying transaction of a
collection activity constituted a consumer transaction. We disagree. In Searle, the
plaintiff was given cash to gamble at the defendant’s casino in exchange for a $500
check. Searle v. Harrah’s Entm’t, Inc., No. M2009-02045-COA-R3-CV, 2010 WL
3928632, at *11 (Tenn. Ct. App. Oct. 6, 2011). The check was dishonored on the
defendant’s first attempt to cash it due to insufficient funds in the plaintiff’s bank
account; however, on the second attempt, the check cleared. Id. at *1. Nevertheless, the
plaintiff received threatening phone calls and letters from the defendant after the check
cleared until the plaintiff drove to the casino and settled the debt. Id. This Court held
that the transaction and resulting debt collection fell within the scope of the TCPA. Id. at
*11. In so holding, the court distinguished the case from Pursell. Id. The court noted
that the bank’s efforts to repossess collateral in Pursell did not meet the definition of a
consumer transaction, as “Pursell’s allegations . . . establish[] only that the defendants
breached an agreement to return to him his own property.” Id. Conversely, in Searle,
there was a continuation of the underlying consumer transaction (i.e. gambling at the
casino). Searle, 2010 WL 3928632, at *11. The court stated:
                                             -7-
       The transaction at issue here, however, clearly involves trade, commerce,
       and a consumer transaction. Mr. Searle went to Harrah's casino to gamble,
       which is Harrah's trade, and Harrah's provided cash to Mr. Searle, in
       exchange for his $500 check, so that Mr. Searle could engage in Harrah's
       trade-to gamble in Harrah's casino. The efforts of Harrah's to collect the
       erroneous debt was a continuation of the consumer transaction.

Id.

       However, unlike in Searle, the underlying transaction in the present case does not
fall within the purview of the TCPA, as professionals acting in their professional,
nonbusiness capacity are not covered by the TCPA. See Pagliara v. Johnston Barton
Proctor and Rose, LLP, 708 F.3d 813, 819-20 (6th Cir. 2013); Constant v. Wyeth, 352
F. Supp. 2d 847, 854 (W.D. Tenn. 2003) (“[t]he actual practice of medicine does not affect
trade or commerce”); Faerber v. Troutman & Troutman, P.C., No. E2016-01378-COA-
R3-CV, 2017 WL 2691264, at *3 (Tenn. Ct. App. June 22, 2017), perm. app. denied,
(Tenn. Nov. 16, 2017) (stating that the TCPA “does not apply ‘[w]hen professionals like
lawyers and doctors practice their professions outside their roles as businessmen or
entrepreneurs’ because they are ‘not engag[ed] in trade or commerce’ within the meaning
of the Act.”) (quoting Wright, 782 F. Supp. 2d at 608.) Here, the underlying transaction—
the treatment of Mr. Frank’s injuries from a motor vehicle accident—epitomizes a
doctor’s practice of their profession. Mr. Franks was treated at the hospital and
prescribed medicine for his injury, both of which fall squarely into a doctor’s professional
practice. Because the hospital lien is a collection activity and the underlying transaction
is not covered by the TCPA, we conclude that the filing of the hospital lien is not a
consumer transaction. Any attempt to fit the actions of PASI and Tennova Dyersburg
into the definition of consumer transactions would expand the statute’s intended meaning
or application. “We cannot force a construction of the statute that limits or extends its
application.” SecurAmerica Bus. Credit v. Southland Trans. Co., No. W2015-00391-
COA-R3-CV, 2016 WL 1292087, at *6 (Tenn. Ct. App. Apr. 1, 2016) (citing Eastman
Chem. Co. v. Jackson, 151 S.W.3d 503, 507 (Tenn. 2004)). While the definition of
consumer transactions is broad, it does not extend to the present case. Therefore, we
affirm the trial court’s order as modified to reflect that the HLA is not an exclusive
remedy but that the present case does not meet the definition of consumer transaction and
remand for further proceedings.

                        C. Proper Venue of Ms. Edwards’ claim

       Finally, Ms. Edwards argues that the trial court erred in determining that venue
was improper with respect to her claim under the TCPA. The trial court found that venue
was improper in Madison County and that the proper venue was Weakley County—the
county where the lien was perfected.
                                         -8-
       “In determining venue, regardless of the allegations, ‘we must view the lawsuit in
light of what it really is.’” Nickell, Inc. v. Psillas, No. M2004-02975-COA-R3-CV, 2006
WL 1865018, at *9 (Tenn. Ct. App. June 30, 2006) (quoting Mid-South Milling Co. v.
Loret Farms, Inc., 521 S.W.2d 586, 588 (Tenn. 1975)). Under the HLA, a motion to
quash or reduce must be filed in the county where the lien was perfected, which, in this
instance, is Weakley County. Tenn. Code Ann. § 29-22-102(d). However, Ms. Edwards
did not bring a claim under the HLA; instead, Ms. Edwards alleged that PASI and
Tennova Martin violated the TCPA. Therefore, we analyze venue under the TCPA to
determine whether venue was proper. Section 47-18-109(a)(2) of the Tennessee Code
provides:

       The action may be brought in a court of competent jurisdiction in the
       county where the alleged unfair or deceptive act or practice took place, is
       taking place, or is about to take place, or in the county in which such person
       resides, has such person's principal place of business, conducts, transacts, or
       has transacted business, or, if the person cannot be found in any of the
       foregoing locations, in the county in which such person can be found.

Tenn. Code Ann. § 47-18-109(a)(2).7

       In this case, first, the allegedly “unfair or deceptive act” did not occur in Madison
County. The allegedly deceptive hospital lien was perfected in Weakley County.
Moreover, neither PASI nor Tennova Martin has a principal place of business in Madison
County, so the second avenue provided by the statute does not apply either. Therefore, in
order to have proper venue, PASI and Tennova Martin must conduct, transact, or have
transacted business in Madison County.

       In this instance, PASI clearly transacts business in Madison County, as PASI
perfected a notice of hospital lien in the Madison County Circuit Court with respect to
another plaintiff in this case, Mr. Cooke. Where venue is proper for one material
defendant, “‘venue is proper as to all properly joined defendants, even if venue would not
be proper as to the other defendants if sued individually.’” Mills v. Wong, 39 S.W.3d
188, 190 (Tenn. Ct. App. 2000) (quoting Lawrence A. Pivnick, Tennessee Circuit Court
Practice § 6-2 (1999)). Therefore, assuming joinder was proper, venue is proper for
Tennova Martin as well, despite the lack of evidence in the record to suggest Tennova

       7
          “Such person” refers to the defendant in a TCPA action. See Netherland v. Hunter, 133 S.W.3d
614, 616 (Tenn. Ct. App. 2003) (determining venue was proper under the TCPA because the defendant
resided in the county in which the action was brought). Moreover, corporations are considered a person
for purposes of the Act. See ATS Se., Inc. v. Carrier Corp., 18 S.W.3d 626, 630 (Tenn. 2000) (“The
language of Tenn. Code Ann. § 47–18–109(a) and Tenn. Code Ann. § 47–18–103(7) is clear and
unambiguous. Read together, the two statutes indicate that corporations (and other entities included
within the Act's definition of a “person”) have standing to bring a private cause of action for treble
damages under the Tennessee Consumer Protection Act.”).
                                                -9-
Martin transacted business in Madison County. Therefore, the judgment of the trial court
is reversed with respect to venue, but the trial court should, on remand, dismiss Ms.
Edwards’ action for failure to state a claim under the TCPA.

                                        V. CONCLUSION

        For the aforementioned reasons, the decision of the circuit court is hereby affirmed
in part as modified, reversed in part, and remanded. Costs of this appeal are taxed to the
appellants, Roy Franks and Cindy Edwards, for which execution may issue if necessary.



                                                    _________________________________
                                                    BRANDON O. GIBSON, JUDGE




                                           - 10 -